—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 8, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant’s case was reopened by the Board for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). The Board found no substantial procedural violations and, therefore, adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits. The procedural errors asserted by claimant are unavailing and, consequently, the Board’s decision should be upheld.
Mercure, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.